Travis, J.
—The appellant was prosecuted and found guilty by a verdict of the jury upon an affidavit which charged that he sold intoxicating liquor, to wit, whisky, in violation of §4, Acts 1917 p. 15, §8356a et seq. Burns’ Supp. 1918.
The only error properly raised for review of this case is, “the verdict is contrary to law.”
The brief fails to give a narration of the evidence, it also fails to point out wherein the verdict is contrary to law, and there is no discussion or argument in the brief.
We have carefully examined the evidence in the record and fail' to find wherein the verdict is not supported by the evidence, and therefore conclude that it is not contrary to law.
Judgment affirmed.
Myers, J., absent.